               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 DELMARIO LAMAR SMITH,

                      Plaintiff,
                                                    Case No. 18-CV-1697-JPS-JPS
 v.

 JUDGE JAY N. CONLEY, DISTRICT
 ATTORNEY EDWARD BURKE, and                                          ORDER
 DEPUTY NICHOLAS SCHOOL,

                      Defendants.


       Plaintiff, a prisoner proceeding pro se, filed this action pursuant to 42

U.S.C. § 1983 alleging that Defendants violated his civil rights. (Docket #1).

Along with his complaint, Plaintiff filed a motion for leave to proceed

without prepayment of the filing fee (in forma pauperis). Plaintiff was

assessed and has paid an initial partial filing fee of $9.80. This matter comes

before the court for screening of the complaint.

       The Prison Litigation Reform Act requires federal courts to screen

complaints brought by inmates seeking relief against a governmental entity

or an officer or employee of a governmental entity. 28 U.S.C. § 1915A(a).

The court must dismiss a complaint or portion thereof if the prisoner has

raised claims that are legally “frivolous or malicious,” fail to state a claim

upon which relief may be granted, or seek monetary relief from a defendant

who is immune from such relief. 28 U.S.C. § 1915A(b).

       To state a claim under the federal notice pleading system, the

plaintiff must provide a “short and plain statement of the claim showing

that [he] is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). The complaint need
not plead specific facts and need only provide “fair notice of what the . . .

claim is and the grounds upon which it rests.” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). A

complaint that offers “labels and conclusions” or “formulaic recitation of

the elements of a cause of action” will not do. Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (quoting Twombly, 550 U.S. at 555).

       The complaint must contain sufficient factual matter that, when

accepted as true, “state[s] a claim to relief that is plausible on its face.” Id.

(quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556). The complaint’s allegations “must be enough to

raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555

(citation omitted).

       Federal courts follow the two-step analysis set forth in Twombly to

determine whether a complaint states a claim. Iqbal, 556 U.S. at 679. First,

the court determines whether the plaintiff’s legal conclusions are supported

by factual allegations. Id. Legal conclusions not support by facts “are not

entitled to the assumption of truth.” Id. Second, the court determines

whether the well-pleaded factual allegations “plausibly give rise to an

entitlement to relief.” Id. The court gives pro se allegations, “however

inartfully pleaded,” a liberal construction. See Erickson v. Pardus, 551 U.S.

89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

       To state a claim for relief under 42 U.S.C. § 1983, plaintiff must allege

that: 1) he was deprived of a right secured by the Constitution or laws of

the United States; and 2) the deprivation was visited upon him by a person

or persons acting under color of state law. Buchanan-Moore v. Cnty. of


                                  Page 2 of 7
Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009) (citing Kramer v. Vill. of N. Fond

du Lac, 384 F.3d 856, 861 (7th Cir. 2004)); see also Gomez v. Toledo, 446 U.S.

635, 640 (1980).

       Plaintiff alleges that on February 21, 2018, he was stopped by a police

officer at a gas station and arrested for a “minor” parole violation. (Docket

#1 at 2). The officer confiscated Plaintiff’s cash, two cell phones, and a set of

earrings. Id. About three days later, while Plaintiff was still in custody, he

learned that Defendants Edward Burke (“Burke”), the local district

attorney, and Nicholas School (“School”), a police officer, had seized the

property as evidence of possible drug trafficking. Id. at 2–3. Burke obtained

a search warrant for the cell phones. Id. at 3. Plaintiff was also notified that

the seized property was subject to forfeiture, under Wis. Stat. § 961.55(1)(f),

because it was “realized through the commission of any crime.” Id. About

two weeks later, on March 13, 2018, Plaintiff’s parole was revoked

stemming from the February 21 arrest. Id.

       On July 17, 2018, Plaintiff asked for return of his property under the

state forfeiture statute. Id.; see also Wis. Stat. § 961.555(6). Defendant Jay N.

Conley (“Judge Conley”), the assigned circuit judge, set a hearing for

September 10, 2018. Id. at 3–4. At the hearing, Judge Conley gave Burke

thirty days to gather evidence in support of his position in the forfeiture

action. Id at 4. On October 4, 2018, Burke dismissed the forfeiture action. Id.

Plaintiff thereafter wrote to Burke and “the courts” several times to retrieve

his property but his efforts have been thus far unsuccessful. Id.

       On these facts, Plaintiff states that he is pursuing a Fourth

Amendment claim against the “Oconto Wisconsin Courts” for issuing a

search warrant for his cell phone without probable case. This is presumably

directed at Judge Conley. Judges, however, are entitled to absolute


                                  Page 3 of 7
immunity for their judicial conduct. Loubser v. Thacker, 440 F.3d 439, 442 (7th

Cir. 2006). Issuing a search warrant is a prime example of “judicial

conduct.” Judge Conley is thus immune from Plaintiff’s claim.

         Next, Plaintiff states that “slander by the D.A.” caused his parole

revocation and seizure of his property. Plaintiff does not provide facts

explaining what he means by “slander,” but to the extent he is claiming that

the allegations regarding his parole violation are false, those claims are Heck

barred. See Heck v. Humphrey, 512 U.S. 477, 486–87 (1994) (barring any suit

under Section 1983 where “a judgment in favor of the plaintiff would

necessarily imply the invalidity of his conviction”); see also Wilkinson v.

Dotson, 544 U.S. 74, 81–82 (2005) (concluding that Heck applies to parole

revocations). On March 13, 2018, a hearing officer revoked Plaintiff’s parole

based on a determination that the allegations regarding Plaintiff’s parole

violation had merit. Plaintiff, therefore, cannot proceed with a claim in

federal court that the allegations were false without first showing that his

parole revocation has been overturned. See Pruitt v. Green, No. 16 C 11544,

2018 WL 3546743, at *3 (N.D. Ill. July 24, 2018). Plaintiff has not alleged that

the revocation has been overturned, so he may not proceed on the “slander”

claim.

         Finally, Plaintiff seeks return of his seized property. The Fourteenth

Amendment prohibits the government from depriving an individual of life,

liberty, or property without due process of law. U.S. Const. amend. XVI.

“[U]sually . . . the Constitution requires some kind of a hearing before the

State deprives a person of liberty or property.” Zinermon v. Burch, 494 U.S.

113, 127 (1990). The United States Supreme Court, however, has drawn an

exception to this general rule for “random and unauthorized” deprivations




                                  Page 4 of 7
of property. Id. (citing Parratt v. Taylor, 451 U.S. 527, 541 (1981)); see also

Leavell v. Ill. Dep’t of Natural Res., 600 F.3d 798, 804–05 (7th Cir. 2010).

       A deprivation of property is “random and unauthorized” if it is

unpredictable, meaning the government cannot predict when or if a

deprivation will occur prior to the moment of deprivation. Zinermon, 494

U.S. at 127. “Random and unauthorized” deprivations of property are

cured with post-deprivation remedies in state court. Id. (citing Parratt v.

Taylor, 451 U.S. 527, 541 (1981)). When the government provides adequate

post-deprivation remedies, “the requirements of due process are satisfied[,]

and the plaintiff may not maintain a § 1983 suit in federal court.” Wilson v.

Civil Town of Clayton, Ind., 839 F.2d 375, 383 (7th Cir. 1988) (citing Parratt,

451 U.S. at 543–44).

       Wisconsin Statutes section 968.20 governs the return of seized

property. Once “all proceedings and investigations in which [the property]

might be required have been complete,” a plaintiff “may apply for its return

to the circuit court for the county in which the property was seized.” See

Wis. Stat. § 968.20(1)(b). “[T]he court shall order such notice as it deems

adequate to be given the district attorney and, . . . all persons who have or

may have an interest in the property.” See Wis. Stats. § 968.20(1g). The court

“shall hold a hearing to hear all claims to its true ownership.” See id.

       Plaintiff can seek return of his property under Section 968.20. The

text of Section 968.20 specifically provides for notice and hearing to

determine the proper disposition of seized property. Therefore, plaintiff has

adequate post-deprivation remedies under Wisconsin law to seek return of

his property, and he cannot maintain a Fourteenth Amendment claim

seeking the same relief.




                                   Page 5 of 7
       Plaintiff makes no particular claims against School, but it appears

that he would assert the same claims as he did against Burke: “slander” and

return of property. These claims would lack merit for the same reasons

stated above. Having disposed of each of Plaintiff’s claims, the Court will

dismiss this action for failure to state any claims upon which relief can be

granted.

       Accordingly,

       IT IS ORDERED that Plaintiff’s motion for leave to proceed without

prepayment of the filing fee (in forma pauperis) (Docket #2) be and the same

is hereby GRANTED;

       IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)(1)

for failure to state a claim;

       IT IS FURTHER ORDERED that the Clerk of Court document that

Plaintiff has incurred a “strike” under 28 U.S.C. § 1915(g);

       IT IS FURTHER ORDERED that the agency having custody of

Plaintiff shall collect from his institution trust account the balance of the

filing fee by collecting monthly payments from Plaintiff’s prison trust

account in an amount equal to 20% of the preceding month’s income

credited to Plaintiff’s trust account and forwarding payments to the Clerk

of Court each time the amount in the account exceeds $10 in accordance

with 28 U.S.C. § 1915(b)(2). The payments shall be clearly identified by the

case name and number assigned to this action. If Plaintiff is transferred to

another institution, county, state, or federal, the transferring institution

shall forward a copy of this Order along with Plaintiff’s remaining balance

to the receiving institution; and




                                    Page 6 of 7
      IT IS FURTHER ORDERED that a copy of this order be sent to the

officer in charge of the agency where the inmate is confined.

      The Clerk of the Court is directed to enter judgment accordingly.

      Dated at Milwaukee, Wisconsin, this 26th day of December, 2018.

                                  BY THE COURT:



                                  ____________________________________
                                  J. P. Stadtmueller
                                  U.S. District Judge




                                Page 7 of 7
